DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/14/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the line 11 limitation “the level” lacks antecedent basis.  It appears Applicant intended to claim “the lever” however since “the level” is also pertinent to this art, it is still unclear.

Claims 2-10 are rejected for their dependence on claim 1.

Regarding claim 2, the lines 4-5 limitation “two lifting mechanisms” is not clear.  Since claim 1 already recites a lifting mechanism, it is not clear whether the two lifting mechanisms include the one lifting mechanism of claim 1 or are two completely different lifting mechanisms (totaling 3 lifting mechanisms).  Examiner suggests amending claim 1 to recite --a first lifting mechanism-- and amending claim 2 to recite --wherein the lifting mechanism comprises the first lifting mechanism and a second lifting mechanism--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim recites a method for using the apparatus of claim 1.  However claim 1 is an apparatus claim comprised solely of structural elements and claim 3 places no further limitation on the structure of claim 1. Claim 3 outlines method steps that are merely an intended use of the apparatus of clam 1 and thus fail to further limit the subject matter.
Claims 4-10 are rejected for their dependence on claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 112(d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 4th paragraph, and set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art neither suggest or disclose the combination of lever displacement measuring devices, electromagnetic torque, lifting mechanism, load cell and balance weight in the same measuring device.  While these elements are generally known, one having ordinary skill in the art would not reasonably think to combine them all in the manner disclosed by Applicant to arrive at a mass and center of gravity measuring unit without the use of significant hindsight.
The closest prior art to Applicant’s invention is KR 102167080 to Choi et al. which discloses a platform (analogous to Applicant’s lever) which is lifted and whose weight is measured after an article is placed thereon.  A variety of counter weights are applied and moved along the platform to achieve a balance, which is measured by measuring the displacement of the levers which hold the platform in place.  This document is however not available as prior art under 35 U.S.C. 102(a)(1) or 102(a)(2) due to its filing date being after the instant application.

Claim 2 would be allowable based on its dependence on claim 1. 
Claim 3 should be rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863